Citation Nr: 1449920	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  06-05 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for an acquired psychiatric disorder, to include depression.

2.  Entitlement to an effective date prior to January 20, 2012, for the grant of service connection for bilateral lower extremity radiculopathy.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) prior to June 16, 2013.  

4.  Entitlement to an increased evaluation for degenerative disc disease of the lumbar spine.

5.  Entitlement to an increased evaluation for left knee meniscus tear with osteoarthritis.  

6.  Entitlement to an increased evaluation for right knee limited extension, right knee meniscus tear, and status-post meniscus tear.  

7.  Entitlement to an increased evaluation for right lower extremity radiculopathy.  

8.  Entitlement to an increased evaluation for left lower extremity radiculopathy.  

9.  Whether reduction of an evaluation for a left knee disability was proper.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to July 1991.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In particular, a February 2012 rating decision granted service connection for radiculopathy of both lower extremities, effective January 20, 2012.  A September 2013 rating decision granted service connection for an acquired psychiatric disability, to include depression.  The evaluation was 50 percent, effective December 15, 2005.  A January 2014 rating decision granted TDIU, effective June 16, 2013.  

The issues of entitlement to an initial evaluation in excess of 50 percent for an acquired psychiatric disorder, to include depression; entitlement to an effective date prior to January 20, 2012, for the grant of service connection for bilateral lower extremity radiculopathy; and entitlement to a TDIU prior to June 16, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In June 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issues of an increased evaluation for degenerative disc disease of the lumbar spine; an increased evaluation for left knee meniscus tear with osteoarthritis; an increased evaluation for right knee limited extension, right knee meniscus tear, and status-post meniscus tear; an increased evaluation for right lower extremity radiculopathy; an increased evaluation for left lower extremity radiculopathy; and whether reduction of an evaluation of a left knee disability was proper.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the issue of entitlement to an increased evaluation for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the issue of entitlement to an increased evaluation for left knee meniscus tear with osteoarthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the issue of entitlement to an increased evaluation for right knee limited extension, right knee meniscus tear, and status-post meniscus tear have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).

4.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the issue of entitlement to service connection for increased evaluation for right lower extremity radiculopathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).

5.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the issue of entitlement to service connection for an increased evaluation for left lower extremity radiculopathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).

6.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the issue of whether reduction of an evaluation of a left knee disability was proper have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

In June 2014, the Veteran withdrew the issues of an increased evaluation for degenerative disc disease of the lumbar spine; an increased evaluation for left knee meniscus tear with osteoarthritis; an increased evaluation for right knee limited extension, right knee meniscus tear, and status-post meniscus tear; an increased evaluation for right lower extremity radiculopathy; an increased evaluation for left lower extremity radiculopathy; and whether reduction of an evaluation of a left knee disability was proper.   As a result, there are no remaining allegations of error of fact or law for appellate consideration with regard to these issues.  Accordingly, they are therefore dismissed.  


ORDER

The issue on appeal of entitlement to an increased evaluation for degenerative disc disease of the lumbar spine is dismissed.

The issue on appeal of entitlement to an increased evaluation for left knee meniscus tear with osteoarthritis is dismissed.

The issue on appeal of entitlement to an increased evaluation for right knee limited extension, right knee meniscus tear, and status-post meniscus tear is dismissed.

The issue on appeal of entitlement to an increased evaluation for right lower extremity radiculopathy is dismissed.

The issue on appeal of entitlement to an increased evaluation for left lower extremity radiculopathy is dismissed.

The issue on appeal of whether reduction of an evaluation of a left knee disability was proper is dismissed.


REMAND

A February 2012 supplemental statement of the case (SSOC) relates that it was based in part on a review of the Veteran's VA Vocational Rehabilitation (Voc-Rehab) folder.  A review of the claims file and eFolders demonstrates that the record before the Board does not include the Voc-Rehab file.  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, the nature of the Board's de novo review means that it is the Board's responsibility to review all evidence (such as the Voc-Rehab file) and determine for itself the value of the evidence and whether it is relevant or not to the Veteran's claim.  This responsibility cannot be assumed by the AOJ.  In this regard, it is clear that decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record.  38 U.S.C.A. § 7104 (West 2002).  Decisions of the Board are to be based on a review of the entire record.  38 C.F.R. § 19.7 (2013).  

Participation in the VA Voc-Rehab program generally entails an initial evaluation to assess the handicapping effects of the Veteran's service-connected and non-service-connected disability(ies) on employability and independence in daily living, and physical and mental capabilities that may affect employability and ability to function independently in daily activities in family and community.  38 C.F.R. §§ 21.40, 21.50(c) (2013).  The Veteran's Voc-Rehab records may contain an assessment of his bilateral lower extremity radiculopathy and acquired psychiatric disability that are relevant to the claims concerning those disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file or the Veteran's eFolders copies of all VA treatment records that have not already been obtained, to include the Veteran's Voc-Rehab file.  

2.  Then, readjudicate the Veteran's claims for entitlement to an initial evaluation in excess of 50 percent for an acquired psychiatric disorder, to include depression; entitlement to an effective date prior to January 20, 2012, for the grant of service connection for bilateral lower extremity radiculopathy; and entitlement to a TDIU prior to June 16, 2013.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


